Citation Nr: 9911971	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-03 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 29, 
1996, for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1993 to February 1994.

2.  On February 18, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant. 38 C.F.R. § 20.204(c) (1998).  The appellant, in 
February 1999, wrote that she wished to withdraw her appeal.  
Hence, there remain no allegations of error of fact or law 
for appellate consideration, and the appeal is withdrawn.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

